Name: COMMISSION REGULATION (EC) No 316/96 of 21 February 1996 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 207/96 can be met
 Type: Regulation
 Subject Matter: tariff policy;  trade;  means of agricultural production;  international trade
 Date Published: nan

 No L 44/ 14 EN Official Journal of the European Communities 22. 2. 96 COMMISSION REGULATION (EC) No 316/96 of 21 February 1996 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 207/96 can be met for, whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 207/96 of 2 February 1996 laying down for the first six months of 1996 the detailed rules for the application of a tariff quota for cows and heifers of various mountain breeds, other than those intended for slaughter, originating in certain third countries ('), and in particular Article 5 thereof, Whereas Article 2 (2) of Regulation (EC) No 207/96 provides for the quantities reserved to traditional impor ­ ters to be assigned in proportion to their imports during the period 1 July 1992 to 30 June 1995; Whereas allocation of the quantities available to operators covered by Article 2 (3) of the abovementioned Regula ­ tion is to be made in proportion to the quantities applied Every application for the right to import lodged in accor ­ dance with Regulation (EC) No 207/96 shall be granted to the following extent: (a) for importers covered by (a) in Article 2 ( 1 ) of Regula ­ tion (EC) No 207/96, 2,756 % of the quantities imported during the period 1 July 1992 to 30 June 1995; (b) for importers covered by (b) in Article 2 ( 1 ) of Regula ­ tion (EC) No 207/96, 2,189 % of the quantities applied for. Article 2 This Regulation shall enter into force on 22 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 27, 3 . 2. 1996, p. 9 .